Citation Nr: 1704614	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  16-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational benefits through February 9, 2016, under Chapter 33, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the Army from September 1997 to December 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which terminated the Veteran's educational benefits effective December 22, 2015. 

In October 2016, the Board remanded the claim for additional development.  As discussed further below, the Board's directives have not been substantially completed and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's October 2016 remand directed the AOJ to obtain clarification from Colorado Technical University regarding the start and end dates of all quarters in the 2015-2016 academic year, to specifically include clarification of the dates provided in the January 21, 2016 letter from a CTU Document Coordinator; however, the AOJ only obtained a copy of a "2016 CTU Course Catalog, Academic Calendar-Virtual Campus" which shows Quarter 1 of 2016. 

The AOJ was further directed to provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC).  The SSOC of record is not complete as it is missing pages.  Specifically, the SSOC is missing pages 4 and 9.  Upon remand, a complete SSOC should be provided to the Veteran and his representative.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate development to obtain clarification from Colorado Technical University regarding the start and end dates of all quarters in the 2015-2016 academic year, to specifically include clarification of the dates provided in the January 21, 2016, letter from a CTU Document Coordinator.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a complete SSOC and afford them opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




